Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 28, 2016

                                      No. 04-16-00537-CV

                                       Luis BENAVIDES,
                                            Appellant

                                                v.

                       THE CITY OF SAN ANTONIO and Ernest Lane,
                                      Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016-CI-06386
                            Honorable Peter Sakai, Judge Presiding


                                         ORDER
        On October 12, 2017, we ordered appellant to provide written proof to this court that the
fee for preparing the clerk’s record had been paid or that arrangements had been paid to pay the
fee. On October 19, 2016, appellant provided written proof to this court that the fee for preparing
the clerk’s record had been paid. Therefore, the trial court clerk is ORDERED to file the clerk’s
record on or before November 18, 2016.

                                                     _________________________________
                                                     Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of October, 2016.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court